SUMMARY ORDER

Plaintiff-appellant Beverly A. Riddle (“Riddle”), proceeding pro se, appeals the district court’s dismissal, pursuant to Federal Rule of Civil Procedure 12(b)(6), of her complaint, which asserted claims of discrimination and retaliation pursuant to Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (the “ADA”), the Age Discrimination in Employment Act (the “ADEA”), and state and city law. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
“We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). The complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Although we must accept as true all the factual allegations in the complaint, that requirement is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937.
Riddle has waived her claims of discrimination based on disability, race, age, and gender because she fails to argue them in her brief. See Fed. R.App. P. 28(a)(6) and (a)(8); see also LoSacco v. City of Middle*79town, 71 F.3d 88, 92-93 (2d Cir.1995). Accordingly, we do not consider the district court’s dismissal of those claims.
We conclude that the district court correctly dismissed Riddle’s retaliation claim. For a retaliation claim to survive a motion to dismiss, “the plaintiff must plausibly allege that: (1) defendants discriminated— or took an adverse employment action— against [her], (2) ‘because’ [s]he has opposed any unlawful employment practice.” Vega v. Hempstead Union, Free Sch. Dist., 801 F.3d 72, 90 (2d Cir.2015). To plead causation, the plaintiff must “plausibly plead a connection between the [adverse] act and h[er] engagement in protected activity.” Id. Moreover, the plaintiff must allege that the retaliation was the “but-for” cause of the employer’s adverse action, ie., that “the adverse action would not have occurred in the absence of the retaliatory motive.” Id. at 90-91 (quoting Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 846 (2d Cir.2013)). It is not sufficient for the retaliation to have been “a ‘substantial’ or ‘motivating’ factor in the employer’s decision.” Id.
Here, Riddle’s allegations do not support a claim of retaliation. While she alleged that she was retaliated against for filing a previous employment discrimination lawsuit and EEOC charge, she alleged no facts to support a causal connection between Citigroup’s failure to hire her and her prior complaints other than temporal proximity.
Although temporal proximity between protected activity and adverse employment action can support an inference of discriminatory intent, see Gorman-Bakos v. Cornell Coop. Extension of Schenectady Cty., 252 F.3d 545, 554 (2d Cir.2001), the Supreme Court has suggested that “the temporal proximity must be ‘very close,’” Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001). See Vega, 801 F.3d at 90 (retaliatory purpose can be shown indirectly by timing of protected activity if activity was “followed closely in time by adverse employment action” (citing Cifra v. Gen. Elec. Co., 252 F.3d 205, 217 (2d Cir.2001))). Here, Riddle filed her EEOC charge in April 2008 and her first discrimination lawsuit in June 2009; she submitted online job applications to Citigroup starting in October 2010. This gap of some sixteen months is too long to support a retaliation claim based solely on temporal connection. Compare Littlejohn v. City of N.Y., 795 F.3d 297, 319-20 (2d Cir.2015) (“Little-john’s allegations that the demotion occurred within days after her complaints of discrimination are sufficient to plausibly support an indirect inference of causation.”), mth Hollander v. Am. Cyanamid Co., 895 F.2d 80, 86 (2d Cir.1990) (holding that the “lack of evidence demonstrating a causal nexus between [plaintiffs] age discrimination complaint and any subsequent action taken towards him”-precluded his claim where the only evidence of causation was a three-and-a-half-month lapse between complaint and adverse action).
Moreover, we “exercise [our] judgment about the permissible inferences that can be drawn from temporal proximity in the context of particular cases.” Espinal v. Goord, 558 F.3d 119, 129 (2d Cir.2009). Here, Riddle has provided no context for her retaliation claim other than the fact that she applied for and was rejected for jobs after suing Citigroup. The district court explained this deficiency to her and granted her leave to amend, but Riddle did not correct her pleading. For these reasons, Riddle did not plead enough facts to state a retaliation claim.1
*80We have considered all of Riddle’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.

. The district court did not separately discuss Riddle’s state and city law claims. While *80state law is coextensive with Title VII, the New York City Human Rights Law requires an independent analysis. See Mihalik v. Credit Agricole Cheuvreux North Am.., Inc., 715 F.3d 102, 108-09 (2d Cir.2013). Riddle’s claims still fail under the broader city law.